Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 02/11/2022. Currently, claims 1-12 and 21-28 are pending in the application. Claims 13-20 are withdrawn and cancelled from Consideration. Claims 21-28 have been added new.

Election/Restrictions

Claims 13-20 are withdrawn and cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention. Election was made with traverse in the reply filed on 02/11/2022, wherein applicant argues that claim 12 should be in the group I directed to a product, and the Examiner agrees that it was a typo in the Election/Restriction to include claim 12 in group II which includes method claims of 13-20.

Claim Objections

Claim 21 is objected to because of the following informalities: Where it recites “the bottom portion of the conductive layer” in line 5 should be “ the second portion of the conductive layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al (US 20170338128 A1).

Regarding claim 1, Figure 9D of Huang discloses a package structure, comprising: 
an integrated circuit die (300, [0025]); 
a package layer (400, [0026]) surrounding the integrated circuit die; 
a redistribution structure (200-600) over the package layer and electrically connected to the integrated circuit die, wherein the redistribution structure comprises: 
a passivation layer (220, [0021]); and 
a conductive layer (210) formed in the passivation layer; and 


Regarding claim 2, Figure 9D of Huang discloses that the package structure as claimed in claim 1, wherein the connector (212+602) has a first slope sidewall, the conductive layer (210) has a second slope sidewall, and the first slope sidewall is substantially aligned with the second slope sidewall (outer sidewall of 212 and 210 are aligned).  

Regarding claim 3, Figure 9D of Huang discloses that the package structure as claimed in claim 1, further comprising: a solder layer (500, [0029]) formed over the connector.  

Regarding claim 4, Figure 9D of Huang discloses that the package structure as claimed in claim 1, wherein the top surface of the connector (212+602) is wider than the bottom surface of the connector.  

Regarding claim 5, Figure 9D of Huang discloses that the package structure as claimed in claim 1, wherein a lower portion of the connector (212+602) gradually enlarges along a direction from the top surface of the connector toward the bottom surface of the connector (212 has the profile).  



Regarding claim 6, Figure 9D of Huang discloses that the package structure as claimed in claim 5, wherein a size of the conductive layer (210) gradually enlarges along a direction from the bottom surface of the connector toward the bottom surface of the conductive layer.  

Regarding claim 7, Figure 7F of Huang discloses a package structure, comprising: 
an integrated circuit die (300, [0029]); 
a package layer (400, [0026]) surrounding the integrated circuit die; 
a passivation layer (220, [0021]) covering the package layer and the integrated circuit die; 
a conductive layer (210) formed in the passivation layer and electrically connected to the integrated circuit die; 
a first seed layer (between 210 and 602, 212) sandwiched between a lower portion of a first slope sidewall of the passivation layer (220) and the conductive layer (210); 
a second seed layer (602) covering the first seed layer (212), a top surface of the conductive layer, and an upper portion of the first slope sidewall of the passivation layer (220); and 
a connector (500, [0029]) formed over the second seed layer.
  
Regarding claim 8, Figure 7F of Huang discloses that the package structure as claimed in claim 7, wherein an interface between the second seed layer (602) and the conductive layer (210) is located between a top surface and a bottom surface of the passivation layer (220).  

Regarding claim 9, Figure 7F of Huang discloses that the package structure as claimed in claim 7, wherein the passivation layer (220) has a second slope sidewall, and a lower portion of the 

Regarding claim 10, Figure 7F of Huang discloses that the package structure as claimed in claim 7, wherein the second seed layer (602) is in direct contact with both the first seed layer (212) and the conductive layer (210).  

Regarding claim 11, Figure 7F of Huang discloses that the package structure as claimed in claim 7, wherein the first slope sidewall of the passivation layer (220) and a top surface of the passivation layer form an acute angle (inner angle).  

Regarding claim 12, Figure 7F of Huang discloses that the package structure as claimed in claim 7, wherein the first seed layer (212) covers (indirectly) a bottom surface of the passivation layer (200).  

Claims 21 and 24-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asai et al (US 20050039948 A1).

Regarding claim 21, Figure 6 of Asai disclose a package structure, comprising: 
a passivation layer (20+14); 

a connector (32 in 20) having a second tapered portion (in 20) and upper portion (in 20+40), wherein the second tapered portion of the connector extends into an upper portion of the passivation layer (14+20), and the upper portion of the connector vertically overlaps the passivation layer; and 
a solder layer (68) formed over the connecter, 
wherein a top width of the second tapered portion of the connector (32 in 20) is narrower (based on the Figure) than a bottom width of the first tapered portion of the conductive layer (32 in 14).  

Regarding claim 24, Figure 6 of Asai disclose that the package structure as claimed in claim 21, further comprising: 
a first seed layer (24/34 in 14 and 40) having a first portion sandwiched between the passivation layer (14+20) and the first tapered portion of the conductive layer and a second portion (horizontal portion under 14) covering a bottom surface of the passivation layer.  

Regarding claim 25, Figure 6 of Asai disclose that the package structure as claimed in claim 24, wherein the first portion of the first seed layer and the second portion of the first seed layer forms an obtuse angle (outer angle between the horizontal portion of 34 under 14 and vertical portion of 34 makes an obtuse angle).  

Regarding claim 26, Figure 6 of Asai disclose that the package structure as claimed in claim 24, further comprising: a second seed layer (24/34 in 20 and 40) having a third portion sandwiched between the passivation layer and the second tapered portion of the connector (32 in 20), a fourth portion (horizontal portion of 24/34 over 20) covering a top surface of the passivation layer, and a fifth portion (horizontal portion of 24/34 in 20) sandwiched between the first tapered portion of the conductive layer and the second tapered portion of the connector.  

Regarding claim 27, Figure 6 of Asai disclose that the package structure as claimed in claim 26, wherein the third portion of the second seed layer (24/34 in 20 and 40) and the fourth portion of the second seed layer forms an acute angle (outer angle between horizontal portion over 20 and vertical portion in 20 is obtuse angle).  

Regarding claim 28, (24/34 in 20 and 40) package structure as claimed in claim 26, wherein the first portion of the first seed layer (24/34 in 14 and 40) directly covers a bottom portion of a slope sidewall of the passivation layer, and the third portion of the second seed layer (24/34 in 20 and 40) directly covers an upper portion of the slope sidewall of the passivation layer.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 22-23 are rejected under 35 U.S.C. 103 as being obvious over Asai et al (US 20050039948 A1) in view of Lin (US 20160276307 A1)

Regarding claims 22-23, Figure 6 of Asai does not teach that the package structure as claimed in claim 21, further comprising: a package layer; and an integrated circuit die embedded in the package layer, wherein the passivation layer is formed over the package layer, wherein the integrated circuit die and the connector are at opposite sides of the passivation layer.  

However, Asai teaches that the solder bumps (68, Figure 6) are formed to connect semiconductor chip ([0234]). Lin is a pertinent art which taches of connecting integrated circuit die (164) embedded in a package layer (180) for making a semiconductor device using a package structure (352).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use a package layer and an integrated circuit die embedded in the package layer, wherein the passivation layer is formed over the package layer, wherein the 



Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.